Citation Nr: 0947623	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son, and Dr. K.H.



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 
1957.  The appellant is the Veteran's surviving spouse..  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO in Jackson, Mississippi, which, in pertinent part, denied 
service connection for the cause of the Veteran's death.  
This claim is under the jurisdiction of the RO in Muskogee, 
Oklahoma.  

The appellant testified at a January 2009 hearing at the RO.  
A transcript of the hearing has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that the Veteran died of cancer of the 
rectum as a result of exposure to ionizing radiation while in 
active service.  The Board finds that further development is 
warranted before this claim can be properly adjudicated. 

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist the claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This duty 
includes assisting the claimant in obtaining service 
treatment records and other pertinent treatment records, as 
well as providing an examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  See id.  

Here, in response to a February 2007 request for the 
Veteran's service treatment records, as well as for records 
pertaining to the Veteran's claimed exposure to radiation, 
including his DD 1141, the National Personnel Records Center 
(NPRC) indicated that these records were "fire related," 
meaning that they were most likely destroyed in a fire that 
occurred at the NPRC in St. Louis, Missouri in July 1973.  
The Board notes that when service medical records are lost or 
missing, VA has a heightened duty to assist the claimant in 
developing the claim, as well as to consider the 
applicability of the benefit of the doubt rule and to explain 
its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Thus, because the Veteran's service records are lost or 
missing, VA has a heightened duty to assist the claimant in 
the present case. 

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 38 U.S.C.A. § 5, 98 Stat. 
2724, 2727- 29 (1984) requires that certain development 
procedures be undertaken when the Veteran has a radiogenic 
disease claimed to be caused by ionizing radiation exposure 
in service.  See 38 C.F.R. § 3.311 (2009).  Section 3.311(a) 
calls for the development of a radiation dose assessment in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and it is contended that the disease is a result of 
ionizing radiation in service.  In such claims, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  Id.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  Id.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id. 

The cancer that resulted in the Veteran's death (colorectal 
cancer) qualifies as a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2).  Consequently, the special procedures set 
forth in section 3.311 apply to this claim.  Although most of 
the Veteran's service records are missing.  The Veteran's DD-
214 does, however, show that he was stationed at Ft. Bliss.  
There is also some evidence indicating that the White Sands 
Proving Grounds (WSPG) was considered to be a part of the Ft. 
Bliss Range Complex.  To that extent, the Board finds some 
credibility to the assertion that vehicles that the Veteran 
had worked on between March 1955 and March 1957 had traveled 
through the WSPG.  Thus, under VA's heightened duty to 
assist, the agency of original jurisdiction (AOJ) should 
request a dose estimate from the Under Secretary for Health 
based on the appellant's claim that the Veteran was exposed 
to ionizing radiation due to working on track vehicles that 
had been in White Sands, New Mexico, where the first test of 
an atomic bomb was performed in July 1945.  If a dose 
estimate above zero is obtained, or it is otherwise 
determined that the Veteran had radiation exposure, the claim 
should be referred to the Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. 
§ 3.311(c).  See 3.311(b)(5); Wandel v. West, 11 Vet. App. 
200, 204 (1998).

Further, the Board notes that Dr. K.H., a private doctor who 
is board certified in occupational medicine and has a 
background as a radiation health officer in the Navy, has 
stated that the Veteran's colorectal cancer was as likely as 
not due to ionizing radiation he was exposed to in the 
service.  The doctor testified at the January 2009 RO hearing 
that injection and inhalation of dust particles can cause 
problems later on that lead to cancers.  The doctor stated 
that the particular form the Veteran's cancer had taken 
caused the doctor to believe that the Veteran possibly had 
exposure to ionizing radiation.  The doctor also referenced a 
book entitled Military Radiobiology, selections of which are 
in the claims file, in support of his opinion that ingesting 
certain radioactive particles can cause cancer, including 
colon and rectal cancer.  The doctor stated that while the 
nuclear testing was conducted in 1945, the radial isotopes 
can last for years.  Therefore, the Board finds that a 
medical opinion should be obtained from an appropriate 
specialist to determine the likelihood that the Veteran's 
colorectal cancer was caused by inhaling dust particles in 
the service that may still have been radioactive.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward all of the Veteran's available 
records to the Under Secretary for Health 
for preparation of a dose estimate in 
accordance with 38 C.F.R. § 3.311(a) based 
on the fact that the Veteran worked on 
track vehicles claimed to have been in 
White Sands, New Mexico. 

2.  If a dose estimate above zero is 
obtained, or it is otherwise determined 
that the Veteran had radiation exposure, 
refer the claim to the Under Secretary for 
Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  

3.  If the claim is not referred to the 
Under Secretary for Benefits, obtain a 
medical opinion from an appropriate 
specialist addressing the likelihood that 
the Veteran's colorectal cancer was caused 
by inhalation and ingestion of dust 
particles that may still have been 
radioactive.  The entire claims file and a 
copy of this REMAND must be made available 
to the examiner. 

After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran's colorectal cancer was at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) a result of 
active military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After the above development is 
completed, readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

